February 11, 2021

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott M. Lowry (Registration No. 58,832) on 02/11/2021.

The application has been amended as follows: 










In the Claims:

1. (Previously presented) A head stabilizer, comprising:
a suspender having a vertical positioning rod and a bracket for attachment to a seatback;
a pair of lateral support pads selectively coupled with the vertical positioning rod and providing side-to-side support for a head;
a support band selectively coupled with the vertical positioning rod and generally biasing each of the lateral support pads in a lateral offset position relative to one another, wherein the pair of lateral support pads couple to the support band about a ball and socket joint providing multi-plane movement of the pair of lateral support pads relative to the seatback; and
an anterior support pad coupled with the pair of lateral support pads and cooperating therewith to provide anterior support for the head, the pair of lateral support pads and the anterior support pad further cooperate with the seatback when the suspender is coupled thereto to form an enclosure for retaining the head in a comfortable upright sleeping position relative to the seatback.

2. (Original) The head stabilizer of claim 1, wherein the suspender, the pair of lateral support pads, and the anterior support pad collapse upon one another.

3. (Original) The head stabilizer of claim 1, wherein the vertical positioning rod includes a plurality of notches for selectively locking the pair of lateral support pads in one of a plurality of vertical positions relative to the seatback.



5.    Canceled.

6.    Canceled.

7.    Canceled.

8.  (Previously presented) The head stabilizer of claim 1, wherein the pair of lateral support pads and the support band comprise a flexible material conformable to the head.

9.  (Previously presented) The head stabilizer of claim 1, wherein the support band includes a rear mounted U-shaped connector that selectively engages at least one notch in the vertical positioning rod.

10.  (Original) The head stabilizer of claim 9, wherein the U-shaped connector couples with the at least one notch in a keyed relationship permitting stepped rotational movement of the support band relative to the seatback.

11.  (Previously presented) The head stabilizer of claim 1, wherein the support band comprises a circular shape forming an inner aperture and including a pair of connectors 

12.  (Original) The head stabilizer of claim 1, wherein the anterior support pad comprises an adjustable headband having a first end that selectively couples to one of the pair of lateral support pads and a second end that selectively couples to the other of the pair of lateral support pads, each of the first and second ends being selectively detachable from the pair of lateral support pads.

13. (Previously presented) A head stabilizer, comprising:
a suspender having a vertical positioning rod and a bracket for attachment to a seatback, the vertical positioning rod including a plurality of connectors formed therein;
a support band that selectively adjustably couples with the plurality of connectors in locking relation therewith and generally biases a pair of lateral support pads in an offset relation relative to one another and in a position to provide side-to-side support for a head during use, wherein the pair of lateral support pads couple to the support band about a ball and socket joint providing multi-plane movement of the pair of lateral support pads relative to the seatback; and
an anterior support pad coupled with the pair of lateral support pads and cooperating therewith to provide pitch support for the head, the pair of lateral support pads and the anterior support pad further cooperate with the seatback when the suspender is coupled thereto to form an enclosure for retaining the head in a comfortable upright sleeping position relative to the seatback.



15.  Canceled.

16.  Canceled.

17.  (Original) The head stabilizer of claim 13, wherein the pair of lateral support pads and the support band comprise a flexible material conformable to the head, the support band including a rear mounted U-shaped adapter that selectively engages at least one of the plurality of connectors in a keyed relationship permitting stepped rotational movement of the support band relative to the seatback.

18.  (Original) The head stabilizer of claim 13, wherein the anterior support pad comprises an adjustable headband having a first end that selectively couples to one of the pair of lateral support pads and a second end that selectively couples to the other of the pair of lateral support pads, each of the first and second ends being selectively detachable from the pair of lateral support pads.

19.  (Previously presented) A portable head stabilizer, comprising: 
a suspender having a bracket for attachment to a seatback; 
a lateral support unit selectively coupled with the bracket, wherein the lateral support unit includes a support band and a pair of rectangular support pads coupled thereto, the support band 
an anterior support pad comprising an adjustable headband having a first end that selectively couples to the lateral support unit and a second end that also selectively couples to the lateral support unit, the anterior support pad cooperating with the lateral support unit to provide anterior support for a head and further cooperating with the seatback when the suspender is coupled thereto to form an enclosure for retaining the head in a comfortable upright sleeping position relative to the seatback when in a use position and, when in a non-use position, the suspender, the lateral support unit, and the anterior support pad collapse upon one another into a relatively compact configuration.

20.  (Original) The head stabilizer of claim 19, wherein the bracket includes a plurality of notches for selectively locking the lateral support unit in one of a plurality of vertical positions relative to the seatback.

21.  Canceled.

22. (Currently amended) The head stabilizer of claim [[19, wherein the pair of lateral support pads comprise a flexible head conforming material and couple to the support band about a ball and socket joint providing multi-plane movement of the pair of lateral support pads relative to the seatback.



23. (Currently amended) The head stabilizer of claim [[19, wherein the rear mounted U-shaped connector selectively couples with at least one notch in the bracket in a keyed relationship permitting stepped rotational movement of the support band relative to the seatback, the support band comprising a circular shape forming an inner aperture and including a pair of the rear mounted U-shaped connectors at opposite sides thereof and generally aligned with and selectively engageable with the bracket.

24.  (Original) The head stabilizer of claim 19, wherein each of the first and second ends of the anterior support pad are selectively detachable from the lateral support unit.

25.  (Original) The head stabilizer of claim 19, wherein the bracket comprises a pair of upwardly extending bracket arms terminating into a respective pair of adjustable curved bracket connectors selectively engageable with the seatback comprising different sizes and a downwardly extending vertical positioning rod carrying the lateral support unit.

26.  (Previously presented)  A head stabilizer, comprising:
a suspender having a vertical positioning rod and a bracket for attachment to a seatback;
a pair of lateral support pads selectively coupled with the vertical positioning rod and providing side-to-side support for a head;
a support band selectively coupled with the vertical positioning rod and generally biasing each of the lateral support pads in a lateral offset position relative to one another, wherein the 
an anterior support pad coupled with the pair of lateral support pads and cooperating therewith to provide anterior support for the head, the pair of lateral support pads and the anterior support pad further cooperate with the seatback when the suspender is coupled thereto to form an enclosure for retaining the head in a comfortable upright sleeping position relative to the seatback.

27.   (Previously presented) A head stabilizer, comprising:
a suspender having a vertical positioning rod and a bracket for attachment to a seatback;
a pair of lateral support pads selectively coupled with the vertical positioning rod and providing side-to-side support for a head;
a support band selectively coupled with the vertical positioning rod and generally biasing each of the lateral support pads in a lateral offset position relative to one another, wherein the support band includes a rear mounted U-shaped connector that selectively engages at least one notch in the vertical positioning rod; and
an anterior support pad coupled with the pair of lateral support pads and cooperating therewith to provide anterior support for the head, the pair of lateral support pads and the anterior support pad further cooperate with the seatback when the suspender is coupled thereto to form an enclosure for retaining the head in a comfortable upright sleeping position relative to the seatback.

28.  (Previously presented)  A head stabilizer, comprising:

a pair of lateral support pads selectively coupled with the vertical positioning rod and providing side-to-side support for a head;
a support band selectively coupled with the vertical positioning rod and generally biasing each of the lateral support pads in a lateral offset position relative to one another, wherein the support band comprises a circular shape forming an inner aperture and including a pair of connectors at opposite sides thereof and generally aligned with and selectively engageable with the vertical positioning rod; and
an anterior support pad coupled with the pair of lateral support pads and cooperating therewith to provide anterior support for the head, the pair of lateral support pads and the anterior support pad further cooperate with the seatback when the suspender is coupled thereto to form an enclosure for retaining the head in a comfortable upright sleeping position relative to the seatback.

29.  (Previously presented)   A head stabilizer, comprising:
a suspender having a vertical positioning rod and a bracket for attachment to a seatback;
a pair of lateral support pads selectively coupled with the vertical positioning rod and providing side-to-side support for a head; and
an anterior support pad coupled with the pair of lateral support pads and cooperating therewith to provide anterior support for the head, the pair of lateral support pads and the anterior support pad further cooperate with the seatback when the suspender is coupled thereto to form an enclosure for retaining the head in a comfortable upright sleeping position relative to the seatback, wherein the anterior support pad comprises an adjustable headband having a first end 

30.  (Previously presented)   A head stabilizer, comprising:
a suspender having a vertical positioning rod and a bracket for attachment to a seatback, the vertical positioning rod including a plurality of connectors formed therein;
a support band that selectively adjustably couples with the plurality of connectors in locking relation therewith and generally biases a pair of lateral support pads in an offset relation relative to one another and in a position to provide side-to-side support for a head during use, wherein the pair of lateral support pads and the support band comprise a flexible material conformable to the head, the support band including a rear mounted U-shaped adapter that selectively engages at least one of the plurality of connectors in a keyed relationship permitting stepped rotational movement of the support band relative to the seatback; and
an anterior support pad coupled with the pair of lateral support pads and cooperating therewith to provide pitch support for the head, the pair of lateral support pads and the anterior support pad further cooperate with the seatback when the suspender is coupled thereto to form an enclosure for retaining the head in a comfortable upright sleeping position relative to the seatback.

31.  (Previously presented)   A portable head stabilizer, comprising:
a suspender having a bracket for attachment to a seatback; 
a lateral support unit selectively coupled with the bracket; and















Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/            Primary Examiner, Art Unit